1

2                             UNITED STATES DISTRICT COURT

3                                    DISTRICT OF NEVADA

4                                                ***

5     FERNANDO ROBLES,                                 Case No. 3:19-cv-00251-MMD-CLB

6                                 Petitioner,                      ORDER
            v.
7
      WARDEN BAKER, et al.,
8
                              Respondents.
9
10

11         Good cause appearing, it is hereby ordered that Petitioner’s unopposed third

12   motion to extend time (ECF No. 42) is granted. Petitioner has until May 14, 2021, to

13   reply to Respondents’ answer to the amended petition for writ of habeas corpus.

14         DATED THIS 6th Day of May 2021.

15

16
                                                MIRANDA M. DU
17                                              CHIEF UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26

27
28
